Citation Nr: 1825221	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes, disc space narrowing and disc herniation at L3-4.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity sciatica associated with the service-connected low back disability.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica associated with the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 1981.  He served under honorable conditions in the United States Coast Guard.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was service connected for a low back condition after a fall during service and assigned a rating of 10 percent beginning November 1981.  Later, he was granted an increased rating of 20 percent beginning December 1997.  In March 2010, he filed the present claim for an increased rating.  Although his 20 percent rating for his low back has not changed during the course of this appeal, in April 2014 a VA examination noted moderate bilateral sciatica associated with his low back condition and the RO granted service connection with a rating of 20 percent for each leg.  Accordingly, the Board will consider those ratings as part of this appeal.  In addition, the Veteran's statements demonstrate that he disagrees with his disability ratings and he has indicated that he would like them to coincide with his appeal election letter from March 2012.  The Board will give the Veteran's contentions due consideration including whether any higher ratings are warranted during this appeal.  Therefore, the issues on appeal have been recharacterized as above.  However, a remand for a new VA examination is warranted before adjudication of these issues can occur.  A new examination is warranted to comply with developments in the law since the Veteran's last examinations. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires certain range of motion testing be conducted for claims involving joints, such as the back.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  VA examiners should also convey any additional or increased symptoms and functional loss experienced during flare-ups, as well as information pertaining to frequency, duration, characteristics, and severity.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

During the course of the Veteran's present increased rating claim, he underwent VA examinations for his back in March 2011 and April 2014.  However, a review of the examination reports shows that they do not comply with the above requirements because they did not address testing on passive motion, weight bearing and non-weight bearing, and the frequency, duration, characteristics, and severity of the Veteran's reported flare ups.  As a result, a remand for a compliant examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and non-VA medical records for the Veteran's service connected back disability.

2.  After the record is determined to be complete, schedule the Veteran for a VA examination to determine the current extent of his service connected back disability, to include his neurological findings.  In particular, the examiner should:

a.  Conduct range of motion testing, specifically noting the ranges of motion in degrees on active and passive motion and weight-bearing and nonweight-bearing.  If any indicated testing cannot be completed, then the examiner should specifically indicate why such testing cannot be done.

b.  Consider the Veteran's reports of flare-ups and portray any related functional impairment in terms of additional range of motion loss.  The frequency, duration, characteristics, and severity should also be noted.  If any indicated testing cannot be completed, then the examiner should specifically indicate why such testing cannot be done.

3.  Following completion of the above, readjudicate the back issue on appeal, to include the neurological ratings for the lower extremities.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




